USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 1 of 19


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
                       v.                 )             Case No. 2:20-cr-35-PPS
                                          )
JOSEPH SUMBRY,                            )
                                          )
          Defendant.                      )


                                OPINION AND ORDER

       Defendant Joseph Sumbry has been charged with three counts of violating 18

U.S.C. § 922(g)(1) for being a felon in possession of a firearm. [DE 51.] Sumbry has

moved to suppress all evidence seized by law enforcement during two separate

incidents leading up to his being charged in this case. [DE 22.] Specifically, he seeks to

suppress a holster and ammunition which were on his person when he was stopped

and frisked by police, as well as two handguns recovered from a nearby area, although

not on his person or property. He further argues that a shotgun and ammunition

recovered from the home in which he was arrested should also be suppressed.

       On July 13, 2020, I held an evidentiary hearing on the motion to suppress and

heard testimony from law enforcement officers involved in the investigation, as well as

from Sumbry’s girlfriend and her son who were present at the time of Sumbry’s arrest.

[DE 57.] For the reasons discussed below, I find no violation of Sumbry’s rights under

the Fourth Amendment of the United States Constitution from either incident.
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 2 of 19


                                      Background

      The factual record in this case is based on the testimony and exhibits from the

evidentiary hearing held on July 13, 2020. [DE 57.] Testifying at the hearing were Gary

Police Officers Nicholas Sanchez and Jason McCoy, who responded to a shots-fired call

on the evening of February 27, 2020; ATF Agent Matthew Jones who executed an arrest

warrant for Sumbry two weeks later; and Devin Brown and Anthony Brown, Sumbry’s

girlfriend and her son, who lived in the home and were present the day Sumbry was

arrested. [DE 58.] Here’s what happened.

      At approximately 7:30 p.m. on February 27, 2020, Officers Nicholas Sanchez and

Jason McCoy were on patrol in their vehicle when they received a “shots-fired”

emergency call in the vicinity of 23rd and Jennings Street in Gary, Indiana. As they

approached the area a few minutes later, they observed only two individuals, both men,

out on the street. The men would later be identified as defendant Joseph Sumbry and

another man named Andre Jones. They were the only individuals the officers saw in the

area. The two were walking on the sidewalk on 23rd Street before turning on Jennings.

Officers Sanchez and McCoy approached the men in their police vehicle with their

windows down. Officer Sanchez testified that when responding to a shots-fired call, a

frequent occurrence while patrolling in Gary, it was his custom to keep the windows of

his car down so that he could better hear in case there are additional gunshots.

      Once they were within earshot of the two men on the sidewalk, while still in

their vehicle, Officer Sanchez asked Jones and Sumbry if they had heard the reported


                                           -2-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 3 of 19


gunshots. Jones responded that he had not heard anything. Sumbry did not respond

and instead walked away from the police without saying anything. Officer Sanchez

asked Jones “what’s up with your boy?” referencing Sumbry, and Jones responded that

Sumbry did not “fuck with police.” Sumbry continued walking away and went between

two houses which were off the sidewalk where Jones and the police were talking.

       At that point, the officers continued down the street in their car. They testified

that they were preceding at a slow crawl or only a few miles per hour as they were still

looking and listening for potential leads relating to the shots-fired call. As they were

driving down the street, roughly 50 feet from where they had spoken with Jones, with

the windows of their car still down, Officer Sanchez testified that he heard metal hitting

concrete. To him it was the unmistakable sound of a gun hitting the concrete—a sound

he said he was familiar with because occasionally other officers would drop their guns

on the concrete ground (presumably by accident) at the shooting range used by the

Gary Police Department. Officer McCoy, who was driving the car, testified that he did

not hear anything. A few moments later, Officer Sanchez says he saw, in the car’s side

mirror, Sumbry emerge from between the two houses he had earlier walked between.

Officer Sanchez observed Sumbry walk up and rejoin Jones on the sidewalk. This made

Officer Sanchez suspicious of Sumbry.

       At that point the officers got out of their car and approached Jones and Sumbry.

They ordered the pair to come over to the car and Sumbry and Jones were placed in

handcuffs and placed up against the car. Officer Sanchez proceeded over to the area


                                            -3-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 4 of 19


between the two homes where he had observed Sumbry walk to and then emerge from

shortly thereafter. There he found two firearms, both handguns, one in the snow up

against a fence and the other on a concrete walking path between the two houses.

      While Officer Sanchez was searching the area between the two houses, Officer

McCoy patted a handcuffed Sumbry and Jones down. Officer McCoy found a handgun

holster on Sumbry’s belt and two shotgun shells in his coat pocket. Sumbry was taken

into custody and charged in Lake County Criminal Court with being a felon in

possession of a gun. A day and a half later, he posted bond and was released.

      In the meantime, ATF and the United States Attorney became involved. On

March 4, a federal criminal complaint charging Sumbry with two violations of 18 U.S.C.

§ 922(g)(1), one for a firearm and another for the ammunition, and a warrant for his

arrest was issued. Federal agents sought to execute the arrest warrant that same day at

the home of Devin Brown, Sumbry’s girlfriend and with whom he was staying. They

knew Sumbry was at this residence (located near down the street from the site of his

original arrest) because agents surveilling him saw him get out of a car with another

female and enter the home that morning. After he entered the home, police continued to

surveil the area to ensure that no one else went in or out of the home.

      Roughly 30 minutes later, at approximately 11:50 a.m., a contingent of 10-12 ATF

agents arrived at the home. ATF Agent Matthew Jones was leading the operation and

conducted a knock and announce at the front door. He banged on the door and loudly

identified himself by shouting, “Police with a warrant.” After approximately two


                                           -4-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 5 of 19


minutes of knocking and waiting, no one answered the door. Agents then broke open

the lock on the door and entered the home. They immediately encountered Sumbry and

individuals they later identified as Sumbry’s girlfriend and her 18-year-old son. Agent

Jones testified that it was a small home and that individuals were in the living room and

kitchen area which was the immediate area upon entry into the home. Sumbry was

placed in handcuffs and taken outside of the home.

       Other officers remained in the home and performed a sweep of the home to see if

there were any other individuals in the home. No one else was found. Some of those

officers went upstairs and looked in the bedrooms located on the second floor of the

small “A-frame” house. In one of the bedrooms, there was a portion of the drywall near

one of the beds smashed in. Agent Jones testified that the agents performing the

protective sweep then came downstairs and told him they saw what they thought was a

shotgun in the smashed-in part of the wall. The shotgun was in plain sight; the agents

did not have to look deep into or inspect the smashed in portion of drywall to see it.

Agents apparently photographed the weapon where they saw it but did not touch or

seize it at that time. (Although no photographs of the shotgun were shown at the

evidentiary hearing.)

       Agent Jones testified that he then took Ms. Brown into the kitchen to speak with

her. He says he read her a consent to search form and gave her an opportunity to read it

herself. The form is a standard-issue consent to search. It identified the house by

address and stated that Ms. Brown had the right to refuse the search, right to consult


                                            -5-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 6 of 19


with an attorney, that she may withdraw her consent to search at any time, and that any

contraband or evidence of a crime discovered during the search may be seized. Agent

Jones testified that Ms. Brown did not ask any questions about the form and she readily

signed it. He further testified that he asked Ms. Brown about any guns in the home and

she told him “something to the effect that she does not own guns and she did not know

anything about” a firearm in her home. The agents then searched the home and

removed a Cobra 12-guage shotgun from the portion of the drywall referenced earlier.

The agents also seized a handgun holster and two types of ammunition found in a

closet near the front door.

       Ms. Brown’s testimony about how things happened was largely in line with

Agent Jones’s testimony, with a few key differences. She testified that she did not hear

the agents knocking on her door prior to their entry because she was upstairs in her

bedroom with Sumbry at the time. She further testified that when she was signing the

consent to search form, she did not think she was consenting to have her house

searched but only to having the shotgun removed from the house. Nonetheless, she

admits she reads and writes the English language, but she says that she did not read the

consent to search form carefully because she was scared. There was no other evidence

of any undue pressure or other coercion.

       Ms. Brown gave other testimony that was inconsistent. She testified that she was

in her bedroom and did not hear knocking at first but only eventually and that by the

time she came downstairs to see what the knocking was about the ATF agents were


                                           -6-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 7 of 19


already inside. But at the same time, she also testified that after hearing the knocks,

instead of answering the door, she took the shotgun and placed it in the smashed in

portion of her drywall. She testified that the gun was hers and that it had been stored in

a closet on the main level in her house. She testified that she kept no other ammunition

besides shotgun ammunition in her home—although police recovered .32 caliber

handgun ammunition from that same closet.

       In a change from her prior statements, she testified that when the ATF agents

entered her home, she lied and said the shotgun was not hers. But at the evidentiary

hearing, she claimed the shotgun and at least one of the other guns was hers—although

she testified she did not know how it ended up where it was between homes when it

was recovered weeks earlier by officers McCoy and Sanchez. She testified that she

purchased the guns illegally as well but did not offer other details about how she

acquired them.

       The other person present was Ms. Brown’s 18-year-old son, Anthony. He also

testified at the hearing. He testified that he was in his bedroom and eventually heard

knocking and that when he went into the living room the ATF agents entered the home

shortly thereafter. His testimony concerning the search of the home did not materially

differ from the other witnesses, but Anthony testified that he kept ammunition in the

front closet and that his mother kept a shotgun in her room. He further testified that on

the evening Sumbry was originally arrested on the street, he had been with Sumbry

shortly before. He testified that Sumbry came into his friend’s house where he’d been


                                            -7-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 8 of 19


staying and told him, as a warning, that police were in the area. Anthony testified that

in response to the warning, he ran from the house and jumped over a gate to go

between the houses. He said that he dropped his pink 9 mm handgun he had tucked in

his waistband without a holster. He apparently didn’t pick the gun up or look for it but

kept running. His description of the gun matches one of the guns that police found in

the area shortly thereafter, and which Sumbry is charged with being a felon in

possession of.

                                        Discussion

       The Fourth Amendment to the United States Constitution states that “the right of

the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated.” U.S. CONST. amend. IV.

When that right is violated, for example, when police conduct an unconstitutional

search, a frequent remedy is to suppress any evidence obtained through the illegal

search. See Davis v. United States, 564 U.S. 229, 237 (2011) (discussing remedies for

Fourth Amendment violations). But one of the key words in the Fourth Amendment is

“unreasonable.” That is because reasonable—and thus constitutional—searches include

those which may occur without a warrant under certain limited circumstances. In order

to determine whether a such a set of circumstances existed at the time of a search or

seizure, I must make factual findings based on the evidence presented in the parties’

written submissions and at an evidentiary hearing. When evidence is presented through

live testimony, a district court is given wide latitude to assess witness credibility and


                                            -8-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 9 of 19


resolve inconsistencies between testimony. Anderson v. City of Bessemer City, N.C., 470

U.S. 564, 573-75 (1985).

       Sumbry’s motion raises a host of questions under the Fourth Amendment: Was

the stop and frisk on the street reasonable? Were the guns found between the two

homes abandoned property? Was the original protective sweep of the house while

executing the arrest warrant reasonable? Was the shotgun found in the upstairs

bedroom in plain view? And did Ms. Brown knowingly and voluntarily consent to the

search of her home? These issues are all dealt with below.

   A. The Terry Stop and Discovery of Two Firearms Between Two Homes

       The first issue to address is the stop and frisk of Sumbry by police on the street.

When he was patted down, police found ammunition in his jacket and a holster, which

is the evidence he seeks to suppress. This sort of temporary detention and cursory

search in public is what is known as a Terry stop, based upon the seminal Supreme

Court case of Terry v. Ohio, 392 U.S. 1, 20-22 (1968). In that case, the Court held that

police have authority to stop and question a person if they have reasonable suspicion

that they are engaged in criminal activity. Terry, 392 U.S. at 21-22. In deciding whether

reasonable suspicion exists, courts examine the totality of the circumstances to answer

whether police “ha[d] a particularized and objective basis for suspecting the particular

person stopped of criminal activity.” United States v. Cortez, 449 U.S. 411, 417-418 (1981).

But that inquiry only focuses on whether it is permissible for police to stop and

temporarily detain them. In order to go further and conduct a frisk or pat down of a


                                             -9-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 10 of 19


person’s clothing, police must “point to specific and articulable facts” indicating “that

criminal activity may be afoot and that the persons with whom he is dealing may be

armed and presently dangerous.” Terry, 392 U.S. at 21, 24–25. “It is precisely because a

frisk is more intrusive than a stop that the Fourth Amendment compels this additional

armed-and-dangerous inquiry.” United States v. Howell, 958 F.3d 589, 598 (7th Cir. 2020).

       The type of call that brought the police to the scene matters greatly in the

reasonableness inquiry. As Howell implicitly recognized, there is more likely to be

reasonable suspicion when police are responding to a situation involving an ongoing

crime or emergency involving potential violence—such as a “shots-fired” call as was the

case here. Howell, 958 F.3d at 599 (“Consider, too, the nature of the reported offense. A

call to police is less likely to support reasonable suspicion in the Terry analysis when it

does not describe an ongoing crime or emergency.”) In Howell it was held there was no

reasonable suspicion for a pat down because “[n]othing about [the situation] suggested

that an emergency was underway or that anybody was in imminent danger. Not a word

was said about weapons, an injured victim, or anyone being threatened. The alleged

offense took place around noon—in broad daylight—and the record is devoid of any

evidence that it took place in a high-crime area.” Id.

       Here, the almost exact opposite is true. It was after dark, there were reports of

gunshots, and in the immediate aftermath of those, there was a likelihood that an

emergency was afoot. What’s more, Sumbry and Jones were the only two people

present in the location where the shots fired call was reported. That fact, coupled with


                                            -10-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 11 of 19


Sumbry’s suspicious behavior in avoiding the police plus the sound of what Officer

Sanchez recognized as a gun hitting a sidewalk, provided reasonable suspicion for

police to briefly detain Sumbry and conduct a limited pat-down of his outer clothing.

       The fact the police handcuffed Sumbry as part of the Terry stop does not

fundamentally alter the equation. I agree that the routine use of handcuffs begins to

blur the line between an arrest (which requires probable cause) and a Terry stop (which

only requires reasonable suspicion), but the fact remains the use of handcuffs is not the

sine qua non. “Their use is not always unconstitutional, though, at least where police

officers can point to specific reasons for believing that handcuffing the particular person

during the stop was needed for safety or to prevent flight.” United States v. Howard, 729

F.3d 655, 661 (7th Cir. 2013) (quoting Ramos v. City of Chicago, 716 F.3d 1013, 1018 (7th

Cir. 2013)). I don’t like and do not condone the unnecessary use of handcuffs in every

Terry stop. But here, there was a legitimate potential threat given the nature of the call

police were responding to, the time of day, and Sumbry’s attempts to evade officers just

prior to being ordered stop. Nor would the use of the handcuffs result in suppression of

the evidence anyway. As the Seventh Circuit has previously held, “[E]ven if the use of

handcuffs might have been unconstitutional, that would not require suppression of the

evidence. The application of handcuffs increased the severity of the seizure but did not

prolong it or permit the discovery of evidence that would not have been discovered

otherwise.” Id. Such was the case here where the ammunition and holster were found

within seconds of Sumbry being handcuffed.


                                            -11-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 12 of 19


       In sum, the ammunition seized from Sumbry’s person will not be suppressed.

It was the product of a valid Terry stop based on reasonable suspicion.

       The next issue relates to the seizure of the two guns found between the two

homes where Sumbry was seen walking from. The two firearms in question were not

recovered directly as a result of the Terry stop of Sumbry and were not found on his

person. They were discovered on the concrete and in the bushes between two houses—

an area that police had just moments before seen Sumbry walk to, and then leave

shortly thereafter. And during the time he was between the two houses, Officer Sanchez

testified that he heard metal hitting concrete, which in the moment he thought was

likely the sound of a gun hitting the sidewalk. Thus, while there’s some possible

connection between the guns and Sumbry, they were not in his physical possession at

the time the police found them.

       “Abandoned property is not subject to Fourth Amendment protection.” United

States v. Basinski, 226 F.3d 829, 836 (7th Cir. 2000) (citing Abel v. United States, 362 U.S.

217, 241 (1960)). “To demonstrate abandonment, the government must establish by a

preponderance of the evidence that the defendant’s voluntary words or conduct would

lead a reasonable person in the searching officer’s position to believe that the defendant

relinquished his property interests in the item searched or seized.” Id. (citation omitted).

“We look at the totality of the circumstances, but pay particular attention to explicit

denials of ownership and to any physical relinquishment of the property.” Here, it isn’t

clear whether Sumbry is actually challenging the seizure of these two guns—he


                                              -12-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 13 of 19


certainly does not claim they were his or in his possession. But in any event, all of the

objective facts here point to them being abandoned when Officer Sanchez found them.

It is thus akin to one of the “general types of cases” of abandonment recognized by the

Seventh Circuit. Basinski, 226 F.3d at 837 (“[A] fleeing defendant who relinquishes an

object to make his flight easier or because discarding the item might make it easier for

him to later claim that he never possessed it [has abandoned the property] … [b]ecause

he has disposed of the property in a location that affords easy access to the public, a

reasonable person would believe that the defendant’s possessory interest in the

property is so eroded that anyone has a right to retrieve it.”). As such, the two

handguns recovered on February 27 will not be suppressed.

   B. The Searches of the Home Where Sumbry Was Arrested

       The next set of issues deal with what happened a couple weeks later when ATF

got involved and executed the arrest warrant of Sumbry in Ms. Brown’s home. There

are two distinct issues raised. The first is whether the initial search of the home (which

the Government contends was a “protective sweep” incident to arrest) was

constitutional; and the second is whether Ms. Brown’s consent to search was validly

obtained, making the larger and more invasive search of her home constitutional. I’ll

address each in turn.

       The agents had a valid arrest warrant of Sumbry but they did not have a search

warrant to search the house. And “searches and seizures inside a home without a

warrant are presumptively unreasonable.” United States v. Cole, 195 F.R.D. 627, 631


                                            -13-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 14 of 19


(N.D. Ind. 2000) (citing Welsh v. Wisconsin, 466 U.S. 740, 748-49 (1984)). But an exception

to the presumption exists for so-called protective sweeps done in conjunction with the

execution of an arrest warrant. “A protective sweep is a quick and limited search of

premises conducted to protect the safety of police officers or others.” United States v.

Starnes, 741 F.3d 804, 807–08 (7th Cir. 2013) (citing Maryland v. Buie, 494 U.S. 325, 327

(1990)). “The Fourth Amendment permits a properly limited protective sweep in

conjunction with an in-home arrest when the searching officer possesses a reasonable

belief based on specific and articulable facts that the area to be swept harbors an

individual posing a danger to those on the arrest scene.” Buie, 494 U.S. at 337. “The

search must be cursory, lasting no longer than is necessary to dispel the reasonable

suspicion of danger. It must also be limited to a cursory visual inspection of places

where a person might be hiding.” Starne, 741 F.3d at 808 (citations omitted).

       The facts supporting the validity of the protective search are several and

particularized. First, the ATF agents executing the arrest warrant were arresting

Sumbry for being a felon in possession of a firearm. Thus, it was reasonable to think

there might be additional firearms in the home. And law enforcement was by this time

familiar with Sumbry’s lengthy criminal history which includes violent felonies and

numerous firearm offenses. Second, law enforcement saw Sumbry and Ms. Brown enter

the home 30 minutes before they served the arrest warrant. Continued surveillance of

the house indicated no one had left the premises in the meantime. So, when after two

minutes of knocking and announcing the presence of police with a warrant no one


                                            -14-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 15 of 19


answered the door, the agents were reasonably on heightened alert, thereby justifying

the need to ensure there was nothing dangerous afoot. Third, agents knew two people

were in the home, but when they entered, there were at least three adults present

(Sumbry, Ms. Brown, and her 18-year old son). It was thus reasonable to do a cursory

search of the adjoining rooms and areas of the house to look for any additional persons.

Finally, the officers seem to have conducted their search in relatively quick fashion and

they did “not need to open cabinets or drawers or touch anything” to discover the

shotgun—which seems was hastily (and poorly) hidden by Ms. Brown after she heard

police outside her home. Starnes, 741 F.3d at 808.

       Weighing against the validity of the protective sweep is the fact that it seems

highly unlikely that someone was hiding inside the drywall where the police spotted

the shotgun. But the evidence wasn’t that they looked inside the smashed-in portion of

the wall, only that the shotgun was in plain-sight. Likewise, the fact that agents

photographed the gun as part of their “protective sweep” somewhat belies the notion

that they were only doing a protective sweep—photographing suspected illegal

weapons seems a lot more akin to evidence gathering. But without clear evidence to

rebut the reasonable facts offered by agents justifying the search, such as Ms. Brown

testifying that when she hid the gun in the drywall she fully concealed it or the

photograph in question contradicting the agents, I take the agents at their word. On

balance, the totality of the circumstances points to this being a valid, protective sweep

of the home incident to the arrest of Sumbry inside the home.


                                           -15-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 16 of 19


       Having found that the agents’ quick look into the bedrooms just up the stairs in

the small A-frame house was a valid protective sweep, I must now examine the more

invasive search which resulted in the seizure of the shotgun and search of closets where

ammunition was found. Another long-standing exception to the warrant requirement is

an individual’s voluntary consent to search. Schneckloth v. Bustamonte, 412 U.S. 218, 219

(1973). The Government contends Ms. Brown voluntarily consented to a search of her

home. “[T]he question whether a consent to a search was in fact ‘voluntary’ or was the

product of duress or coercion, express or implied, is a question of fact to be determined

from the totality of all the circumstances” and no single factor controls. Id. at 227.

“Relevant circumstances ‘include physical mistreatment, use of violence, threats,

promises, inducements, deception, trickery, or an aggressive tone, the physical and

mental condition and capacity of the defendant, the number of officers on the scene,

and the display of police weapons.” Eidson v. Owens, 515 F.3d 1139, 1146 (10th Cir. 2008)

(citation omitted). A person’s age, intelligence, education, experience with law

enforcement and language ability are all relevant to the equation. United States. v.

Raibley, 243 F.3d 1069, 1075-76 (7th Cir. 2001). It is the Government’s burden to show, by

a preponderance of the evidence, that Devin Brown’s consent was voluntary. United

States v. Lechuga, 925 F.2d 1035, 1041 (7th Cir. 1991).

       The obvious fact supporting the consent to search is that Ms. Brown signed a

consent to search form. She admits she signed it and admits it was read to her. She

further testified that she reads, writes and understands the English language, and that


                                             -16-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 17 of 19


she at least partially read the form when it was presented to her. All of that strongly

weighs in favor of a finding that her consent was voluntary. E.g., United States v. Budd,

549 F.3d 1140, 1147 (7th Cir. 2008) (holding warrantless search valid where individual

signed a consent to search form and admitted he was not threatened into signing it and

partially read the document before signing).

       The only real thing suggesting Ms. Brown’s consent was not knowing and

voluntary is her testimony that she misunderstood the form and that she was

frightened. But the test is an objective one. What matters are the objective facts available

to the officers at the time the consent was given that control. See United States v. Richards,

741 F.3d 843, 849 (7th Cir. 2014) (“Our review is aimed at ‘regulating police conduct,’

and to achieve that objective, the appropriate standard is what objective facts were

known to the inquiring officer at the time consent was given.”) (citation omitted). There

was no objective evidence at the time which would undermine the voluntariness of her

consent. There’s no evidence that she was inebriated, intoxicated, or suffering any

mental disability at the time of the search. Nor did she testify that she told officers she

was scared and unable to focus or read the consent to search. Instead, she signed the

document, which was clearly labeled “CONSENT TO SEARCH” and stated that agents

were going to search her entire residence. All of which is to say that a homeowner can’t

invalidate their consent simply by saying after-the-fact she was subjectively confused.

       Furthermore, Ms. Brown testified she had the presence of mind to hide the

shotgun once she knew the police were at her door, which somewhat belies that she


                                            -17-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 18 of 19


was so scared she could not focus on what was happening a few minutes later. Also

counting against Ms. Brown’s credibility is that she has admitted to changing her story.

She told officers she had no knowledge of the gun at the time of the search, but then at

the evidentiary hearing, she testified that the weapon was hers. This cuts against

believing her testimony that her consent was not knowing and voluntarily given.

       In his supplemental memorandum, submitted after the evidentiary hearing,

Sumbry argues that the consent search was invalid as a result of the protective sweep

incident to Sumbry’s arrest. He says that “[w]ithout the plain view of the shotgun

during the alleged protective sweep[,] Federal agents lacked probable cause to request

consent to search.” [DE 60 at 3.] Unsurprisingly, there’s no legal citation for this

statement. Police do not need probable cause to conduct a search when there is a valid

consent to search. See United States v. Duran, 957 F.2d 499, 501 (7th Cir. 1992) (“The

fourth amendment permits police to conduct a warrantless search without probable

cause if an authorized individual voluntarily consents to the search.”) (citation omitted).

And requiring probable cause before police may ask for consent (as Sumbry’s brief

seems to apply) would completely turn that notion on its head. Thus, while a

subsequent valid consent may not retroactively cure a prior unconstitutional search, as

discussed above, there was nothing unconstitutional about the protective sweep of the

immediate areas of the house conducted by police incident to Sumbry’s arrest. In sum,

there was nothing unconstitutional about the search of Ms. Brown’s home on the day

Sumbry was arrested.


                                            -18-
USDC IN/ND case 2:20-cr-00035-PPS-JPK document 61 filed 07/28/20 page 19 of 19


                                     Conclusion

      For the foregoing reasons, Defendant Joseph Sumbry’s Motion to Suppress [DE

22] is DENIED.

      SO ORDERED on July 28, 2020.
                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT




                                        -19-
